 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PERRYMAN,                                     No. 2:19-cv-0071-CKD-P
12                         Plaintiff,
13            v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1          I.       Screening Standard

 2          The court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 7          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 9   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

10   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

11   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

12   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

13   Cir. 1989); Franklin, 745 F.2d at 1227.

14          In order to avoid dismissal for failure to state a claim a complaint must contain more than

15   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

16   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

17   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

18   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

19   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

20   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
21   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

22   at 678. When considering whether a complaint states a claim upon which relief can be granted,

23   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

24   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

25   U.S. 232, 236 (1974).

26          II.     Allegations in the Complaint
27          Plaintiff is a mentally ill inmate incarcerated at California State Prison-Sacramento

28   (“CSP-Sac’) at all times relevant to the allegations in the complaint. He suffers from
                                                        2
 1   schizophrenia, ADHD, and paranoia and generally alleges that he was removed from the

 2   Enhanced Outpatient Program (“EOP”) because he is high-functioning and smart. ECF No. 1 at

 3   2, 5-6. Plaintiff also alleges that several defendants wrote false reports about him and included

 4   these in his medical records. By way of relief, plaintiff seeks class action certification, the

 5   appointment of a guardian ad litem/attorney, and monetary damages. ECF No. 1 at 15-16.

 6           III.    Analysis

 7           The court finds the allegations in plaintiff’s complaint so vague and conclusory that it fails

 8   to state a claim upon which relief can be granted. Although the Federal Rules of Civil Procedure

 9   adopt a flexible pleading policy, a complaint must give fair notice and state the elements of the

10   claim plainly and succinctly. Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir.

11   1984). Plaintiff must allege with at least some degree of particularity over acts which defendants

12   engaged in that support plaintiff’s claims. Id.

13           A. Class Action Certification

14           Plaintiff contends that he should be the class representative for an alleged class action suit.

15   ECF No. 1 at 15. However, plaintiff cannot bring this suit as a class action. Plaintiff is

16   proceeding pro se and lacks authority to appear as an attorney for anyone other than himself. See

17   C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (holding that “non-

18   attorney may appear in propria persona in his own behalf” only). Thus, the court will not

19   consider plaintiff's class action allegations.

20           B. Official Capacity Claims
21           At the outset, the court notes that plaintiff brings this action against defendants in both

22   their official and individual capacities and names the CDCR as well as the CDCR’s Mental

23   Health Department as defendants. However, plaintiff may not bring a suit for damages against

24   defendants in their official capacities. “The Eleventh Amendment bars suits for money damages

25   in federal court against a state, its agencies, and state officials in their official capacities.”

26   Aholelei v. Dept. of Public Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citations omitted).
27   However, the Eleventh Amendment does not bar suits seeking damages against state officials in

28   their personal capacities, Hafer v. Melo, 502 U.S. 21, 30 (1991); Porter v. Jones, 319 F.3d 483,
                                                           3
 1   491 (9th Cir. 2003), or suits for declaratory or injunctive relief brought against state officials in

 2   their official capacities, Austin v. State Indus. Ins. System, 939 F.2d 676, 680 fn. 2 (9th Cir.

 3   1991). Therefore, plaintiff fails to state a claim for damages against defendants in their official

 4   capacities since he is not seeking declaratory or injunctive relief.

 5          C. Supervisory Liability

 6          With respect to the named defendants who are the Warden, the Chief Psychiatrist of

 7   CDCR, the Chief Psychologist of CDCR, the Directors of the P.S.U and E.O.P Programs, and

 8   other unknown supervisory personnel, these individuals are generally not liable under § 1983 for

 9   the actions of their employees under a theory of respondeat superior. See Monell v. Dep’t of Soc.

10   Servs., 436 U.S. 658 (1978) (finding no vicarious liability for a municipal “person” under 42

11   U.S.C. § 1983). Therefore, when a named defendant holds a supervisorial position, the causal

12   link between him and the claimed constitutional violation must be specifically alleged. See Fayle

13   v. Stanley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th

14   Cir.1978), cert. denied, 442 U.S. 941 (1979). Plaintiff’s allegations against all of these

15   defendants fail to allege a sufficient causal link to any constitutional violation based on their

16   supervisory authority.

17          D. Deliberate Indifference to Serious Medical Needs Claims

18          Plaintiff’s allegations concerning his level of mental health care are insufficient to state an

19   Eighth Amendment claim against any defendant for their deliberate indifference to his serious

20   medical needs. To maintain an Eighth Amendment claim based on inadequate mental health care,
21   plaintiff must allege facts showing defendants acted with deliberate indifference to his serious

22   mental health needs. See Estelle v. Gamble, 429 U.S. 97 (1976); Doty v. County of Lassen, 37

23   F.3d 540, 546 (9th Cir. 1994) (“deliberate indifference” standard also applies in cases involving

24   the adequacy of mental health care in prisons). In the Ninth Circuit, a deliberate indifference

25   claim has two components:

26                  First, the plaintiff must show a “serious medical need” by
                    demonstrating that “failure to treat a prisoner’s condition could result
27                  in further significant injury or the ‘unnecessary and wanton infliction
                    of pain.’” Second, the plaintiff must show the defendant’s response
28                  to the need was deliberately indifferent. This second prong –
                                                          4
 1                  defendant’s response to the need was deliberately indifferent – is
                    satisfied by showing (a) a purposeful act or failure to respond to a
 2                  prisoner’s pain or possible medical need and (b) harm caused by the
                    indifference. Indifference “may appear when prison officials deny,
 3                  delay or intentionally interfere with medical treatment, or it may be
                    shown by the way in which prison physicians provide medical care.”
 4

 5   Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (internal citations omitted). See also Austin

 6   v. Terhune, 367 F.3d 1167, 1172 (9th Cir. 2004) (“To demonstrate that a prison official was

 7   deliberately indifferent to an inmate’s serious mental health needs, the prisoner must show that

 8   ‘the official [knew] of and disregard[ed] an excessive risk to inmate health’.”) (quoting Farmer v.

 9   Brennan, 511 U.S. 825, 838 (1994)).

10           Plaintiff is cautioned that, in applying the deliberate indifference standard, the Ninth

11   Circuit has held that before it can be said that a prisoner’s civil rights have been abridged, “the

12   indifference to his medical needs must be substantial. Mere ‘indifference,’ ‘negligence,’ or

13   ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter Lab., 622 F.2d

14   458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06). In addition, mere differences of

15   opinion between a prisoner and prison medical staff as to the proper course of treatment for a

16   medical condition do not give rise to a § 1983 claim. See Snow v. McDaniel, 681 F.3d 978, 988

17   (9th Cir. 2012); Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1058 (9th Cir. 2004); Jackson v.

18   McIntosh, 90 F.3d 330, 332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

19   Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981).

20           Finally, delays in providing medical care may manifest deliberate indifference. See

21   Estelle, 429 U.S. at 104-05. To establish a deliberate indifference claim arising from a delay in

22   providing medical care, however, a plaintiff must allege facts showing that the delay was harmful.

23   See Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); Hunt v. Dental Dep’t, 865 F.2d 198,

24   200 (9th Cir. 1989); Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.

25   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

26   provide additional support for the inmate’s claim that the defendant was deliberately indifferent to

27   his needs.” Jett, 439 F.3d at 1096.

28   /////
                                                        5
 1          E. False Report Claims

 2          Plaintiff's allegations fail to state a separate cognizable claim against any defendant in

 3   regard to the issuance of false reports. A prisoner has no constitutionally-guaranteed immunity

 4   from being falsely or wrongly accused of conduct that may lead to disciplinary sanctions. See

 5   Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir. 1989). As long as a prisoner is afforded

 6   procedural due process in the disciplinary hearing, allegations of a fabricated charge generally fail

 7   to state a claim under section 1983. See Hanrahan v. Lane, 747 F.2d 1137, 1140– 41 (7th Cir.

 8   1984). An exception exists when the fabrication of charges infringed on the inmate's substantive

 9   constitutional rights, such as when false charges are made in retaliation for an inmate's exercise of

10   a constitutionally protected right. See Sprouse, 870 F.2d at 452 (holding that filing of a false

11   disciplinary charge in retaliation for a grievance filed by an inmate is actionable under section

12   1983). Plaintiff does not allege a cognizable claim against defendants Schmidt, Haynes, Alicea,

13   and Pham who allegedly wrote false reports about plaintiff because there is no allegation that they

14   were written in retaliation for plaintiff’s prior grievances or other protected conduct.

15   Accordingly, plaintiff fails to state a cognizable claim based on the issuance of false reports.

16          IV.     Leave to Amend

17          For the foregoing reasons, plaintiff’s complaint will be dismissed. The court will,

18   however, grant leave to file an amended complaint. If plaintiff chooses to amend the complaint,

19   plaintiff must demonstrate how the conditions complained of have resulted in a deprivation of

20   plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his
21   amended complaint, plaintiff must allege in specific terms how each named defendant is

22   involved. There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link

23   or connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423

24   U.S. 362 (1976). Furthermore, vague and conclusory allegations of official participation in civil

25   rights violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

26          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to
27   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

28   complaint be complete in itself without reference to any prior pleading. This is because, as a
                                                        6
 1   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 2   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 3   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 4   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 5           V.      Request for Appointment of Counsel

 6           As part of his complaint, plaintiff requests the appointment of counsel to assist him in this

 7   suit. ECF No. 1 at 16. District courts lack authority to require counsel to represent indigent

 8   prisoners in section 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989).

 9   In exceptional circumstances, the court may request an attorney to voluntarily represent such a

10   plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);

11   Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether

12   “exceptional circumstances” exist, the court must consider plaintiff’s likelihood of success on the

13   merits as well as the ability of the plaintiff to articulate his claims pro se in light of the complexity

14   of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court

15   did not abuse discretion in declining to appoint counsel). The burden of demonstrating

16   exceptional circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such

17   as lack of legal education and limited law library access, do not establish exceptional

18   circumstances that warrant a request for voluntary assistance of counsel.

19           Having considered the factors under Palmer, the court finds that plaintiff has failed to

20   meet his burden of demonstrating exceptional circumstances warranting the appointment of
21   counsel at this time. The court will therefore deny plaintiff’s request for the appointment of

22   counsel without prejudice.

23           VI.     Plain Language Summary for Pro Se Party

24           The following information is meant to explain this order in plain English and is not

25   intended as legal advice.

26           The court has reviewed the allegations in your complaint and concluded that it does not
27   state a claim against any of the named defendants. However, these problems may be fixable so

28   you are being given the chance to file an amended complaint within 30 days from the date of this
                                                         7
 1   order. If you decide to try again, pay careful attention to the problems described in this order and

 2   how they can be fixed.

 3           In accordance with the above, IT IS HEREBY ORDERED that:

 4           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

 5           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

 6   shall be collected and paid in accordance with this court’s order to the Director of the California

 7   Department of Corrections and Rehabilitation filed concurrently herewith.

 8           3. Plaintiff’s complaint is dismissed.

 9           4. Plaintiff is granted thirty days from the date of service of this order to file an amended

10   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

11   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

12   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

13   amended complaint in accordance with this order will result in a recommendation that this action

14   be dismissed.

15   Dated: June 5, 2019
                                                        _____________________________________
16
                                                        CAROLYN K. DELANEY
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24   12/perr0071.14.new.docx

25

26
27

28
                                                         8
